Citation Nr: 1718806	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic prostatitis as due to exposure to herbicide agents, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran testified in April 2011 before a Decision Review Officer (DRO). A transcript of the hearing was created and is associated with the claims file. In his May 2010 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge. However, in March 2015, the Veteran withdrew the hearing request. 

In December 2015 the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his chronic prostatitis is related to herbicide agent exposure during his active-duty service. The December 2015 Board remand ordered that VA forward the Veteran's description of exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide agent operations to determine whether herbicide agents were used as alleged. If the Compensation Service's review does not confirm herbicide use as alleged, then a request was to be sent to the Joint Service Records Research Center (JSRRC) for verification of herbicide agent exposure. 

Unfortunately, subsequent development did not comply with the prior remand directives.  Although a January 2017 deferred rating specified that a JSRRC request had yet to be made, there is still no indication of record that such request has been submitted or fulfilled. As such, the case must be remanded for additional development. Id. As subsequent development has failed to provide a basis for the Veteran's allegations of herbicide agent exposure in Okinawa, and as the Veteran has not responded to requests for specific details regarding his alleged temporary assignment in Vietnam, the JSRRC request has been narrowly framed as written below.

Additionally, a January 2013 decision by the Social Security Administration awarded the Veteran Social Security disability benefits. There is no indication medical records used in awarding those benefits were obtained. They are potentially relevant to the appeal issues and must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request records from the Social Security Administration pertaining to any award of disability benefits. 

2.  Send a request to the JSRRC for documents or information pertaining to the Veteran's alleged exposure to herbicide agents while stationed at Udorn Air Force Base in Thailand between January 9, 1971 and January 7, 1972. If the AOJ is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicide agents, then the Veteran should be contacted and informed of the information needed.

3. If, and only if, the JSRRC request reveals evidence of herbicide agent exposure, furnish the Veteran's entire VBMS and Virtual VA electronic claims files to a qualified VA examiner. The examiner must review the Veteran's entire VBMS and Virtual VA electronic claims file. A notation to the effect that this record review took place must be included in the physician's report.

Following the examination and a review of the Veteran's entire VBMS and Virtual VA electronic claims files, the examiner must state whether it is at least as likely as not (50 percent probability or more) that chronic prostatitis is related to the appellant's military service, to include his exposure to Agent Orange or other herbicide agents.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




